Title: To George Washington from Lewis Nicola, 4 August 1781
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            West-point 4th Aug. 1781.
                        
                        I had the honour of informing your Excellency of our arrival at Kings ferry, the same evening we got here,
                            Inclosed is a return of our present strength.
                        Genl McDougle has been so kind as to allow our men a few days rest before they mount guard & is to
                            allot them such guards as they are equal to on the plain ground about head quarters, as they are incapable of taking any
                            other. There are still two difficulties which I do not see any possibility of surmounting by our own exertions, that is
                            supplying wood & water, particularly in winter when, as I am informed, it is a difficult task for a man in full
                            vigour to get down & up the declivity from the area on which the barracks are built to the water side, in this
                            case we must perish if not relieved by assistance from other corps or some carriage. In Philadelphia, where the
                            difficulties are trifling to those here, we were allowed a light waggon to hall our provisions, wood &c.
                        I request your Excelly will, if necessary, authorise Genl McDougle to appoint a Genl Court martial or Court
                            of enquiry as soon as Capt. Woelpper arrives. He requested leave to stay a few days in Philadelphia & promised to
                            be here as soon as the regt therefore I expect him every day. Permit me to assure your Excellency that I am with respect
                            Your most obed. Servant
                        
                            Lewis Nicola Col. Inv.
                        
                    